
[logo-small.gif]

Exhibit 10.39

NON-QUALIFIED STOCK OPTION AGREEMENT
2003 LONG-TERM INCENTIVE PLAN

1. The Option. Medtronic, Inc., a Minnesota corporation (the “Company”), hereby
grants to you, the individual named above, as of the above Grant Date, an option
(the “Option”) to purchase the above number of shares of common stock of the
Company (the “Common Stock”), for the above Option Price Per Share, on the terms
and conditions set forth in this Non-Qualified Stock Option Agreement (this
“Agreement”) and in the Medtronic, Inc. 2003 Long-Term Incentive Plan (the
“Plan”). In the event of any inconsistency between the terms of the Agreement
and the Plan, the terms of the Plan shall govern. Capitalized terms not defined
in this Agreement shall have the meanings ascribed to them in the Plan. 2.
Exercise of Option. The exercise of the Option is subject to the following
conditions and restrictions:

  (a) Expiration. Upon vesting of the underlying shares, the Option may be
exercised in whole or in part until the earlier of (i) the above Expiration
Date, or (ii) the expiration of the applicable period following your termination
of employment with the Company or one of its subsidiaries, as provided in
Sections 2(c), (d) or (e) below.   (b) Schedule of Exercisability. The Option
shall become vested and exercisable to the extent of ___% of the above number of
shares of Common Stock on _____________________. Once a portion of the Option
has become exercisable, that portion may be exercised at any time thereafter,
subject to the provisions of Paragraph 2(a) above.   (c) Death. Notwithstanding
the schedule of exercisability set forth in Section 2(b) above, the Option shall
become immediately exercisable in full upon your death, and may be exercised by
your Successor (as defined below) at any time, or from time to time, within five
years after the date of your death. For purposes of this Agreement, the term
“Successor” shall mean the legal representative of your estate or the person or
persons who may, by bequest or inheritance, or valid beneficiary designation (as
provided in Section 15 of the Plan), acquire the right to exercise the Option.  
(d) Disability or Retirement. Notwithstanding the schedule of exercisability set
forth in Section 2(b) above, the Option shall become immediately exercisable in
full upon your Disability or Retirement (as each such term is defined below),
and you may exercise your Option at any time, or from time to time, within five
years after the date of Retirement or determination of Disability. For purposes
of this Agreement, the terms “Disability” and “Retirement” shall have the
meanings ascribed to those terms under any retirement plan of the Company which
is qualified under Section 401 of the Code (which currently provides for
retirement on or after age 55, provided you have been employed by the Company
and/or one or more Affiliates for at least ten years, or retirement on or after
age 62), or under any disability or retirement plan of the Company or any
Affiliate applicable to you due to employment by a non-U.S. Affiliate or
employment in a non-U.S. location, or as otherwise determined by the Committee.
  (e) Termination for Any Other Reason. In the event your employment with the
Company terminates for any reason other than those specified in Sections 2(c)
and 2(d), the unvested portion of the Option will terminate as of 11:00 p.m. CT
(midnight ET) on the date of termination of your employment. You may exercise
that portion of the Option that was vested but unexercised as of the date of
termination of your employment for thirty (30) days following the date of



 

--------------------------------------------------------------------------------


    termination of your employment. At 11:00 p.m. CT (midnight ET) on the date
30 days after the date of termination of your employment, the Option will
expire.   (f) Change in Control. Notwithstanding the schedule of exercisability
set forth in Section 2(b) above, the Option shall become immediately exercisable
in full upon the occurrence of a Change in Control.   (g) Expiration of Term.
Notwithstanding the foregoing paragraphs (a)-(f), in no event shall the Option
be exercisable after the Expiration Date.

3. Manner of Exercise. To exercise your Option, you must deliver notice of
exercise (the “Notice”) to the administrator (the “Administrator”) designated by
the Company to provide services relating to the administration of the Plan at
the time of your exercise. The Notice must be given in the manner specified by
the Administrator and must specify the number of shares of Common Stock (the
“Shares”) as to which the Option is being exercised and must be accompanied by
payment of the purchase price for the Shares in cash, check, or by the delivery
of Common Stock already owned by you, or by a combination thereof, pursuant to
such forms and subject to such conditions as may be prescribed from time to time
by the Committee.
Exercise shall be deemed to occur on the earlier of the date the Notice and
option cost payment are received by the Administrator or the date you
simultaneously exercise the Option and sell the shares, using the proceeds from
such sale to pay the purchase price. 4. Withholding Taxes. You are responsible
for payment of any federal, state, local or other taxes which must be withheld
upon the exercise of the Option, and you must promptly pay to the Company any
such taxes. The Company and its subsidiaries are authorized to deduct from any
payment owed to you any taxes required to be withheld with respect to the
Shares, including social security and Medicare (FICA) taxes and federal, state
and local income tax with respect to income arising from the exercise of the
Option. The Company shall have the right to require the payment of any such
taxes before issuing any Shares pursuant to an exercise of the Option. In lieu
of all or any part of a cash payment, you may elect to have a portion of the
Shares otherwise issuable upon exercise of the Option withheld by the Company to
satisfy all or part of the withholding tax requirements relating to the Option
exercise with such Shares valued in the same manner as used in computing such
withholding taxes. Any fractional share amount due relating to such tax
withholding will be rounded up to the nearest whole share and the additional
amount will be added to your federal withholding. 5. Forfeitures. If you have
received or been entitled to receive payment in cash, delivery of Common Stock
or a combination thereof pursuant to this Option within the period beginning six
months prior to termination of your employment with the Company or any Affiliate
and ending when the Option expires in accordance with Section 2(a), the Company,
in its sole discretion, may require you to return or forfeit the cash and/or
Common Stock received or receivable with respect to this Option (or its economic
value as of the date of the exercise of the Option), in the event that you
engage in any of the following activities:

    a. performing services for or on behalf of any competitor of, or competing
with, the Company or any Affiliate, within six months of the date of your
termination of employment with the Company or any Affiliate;     b. unauthorized
disclosure of material proprietary information of the Company or any Affiliate;
    c. a violation of applicable business ethics policies or business policies
of the Company or any Affiliate; or     d. any other occurrence determined by
the Committee.

The Company’s right to require forfeiture must be exercised not later than 90
days after the Company acquires actual knowledge of such an activity, but in no
event later than 12 months after your termination of employment with the Company
or any Affiliate. Such right shall be deemed to



 

--------------------------------------------------------------------------------


be exercised upon the Company’s mailing written notice of such exercise to your
most recent home address as shown on the personnel records of the Company. In
addition to requiring forfeiture as described herein, the Company may exercise
its rights under this Section 5 by preventing or terminating the exercise of any
rights under this Option or the acquisition of Shares or cash thereunder.

If you fail or refuse to forfeit the cash and/or Shares demanded by the Company
(adjusted for any events described in Section 11(a) of the Plan), you shall be
liable to the Company for damages equal to the number of Shares demanded times
the highest closing price per share of the Common Stock during the period
between the date of termination of your employment with the Company or any
Affiliate and the date of any judgment or award to the Company, together with
all costs and attorneys’ fees incurred by the Company to enforce this provision.

6. Transferability. Upon prior written approval of the Corporate Secretary of
the Company, in his or her discretion, this Option may be transferred to a
member of your “immediate family” (as such term is defined in Rule 16a-1(e)
promulgated under the Exchange Act, or any successor rule or regulation) or to
one or more trusts whose beneficiaries are members of your “immediate family” or
partnerships in which such family members are the only partners; provided,
however, that (1) you receive no consideration for the transfer and (2) the
transferred Option shall continue to be subject to the same terms and conditions
as were applicable to such Option immediately prior to its transfer. 7.
Conversion to Stock-Settled Stock Appreciation Rights. At any time following the
Grant Date, the Company may convert this Option to a stock-settled Stock
Appreciation Right. Upon exercise of a Stock Appreciation Right, you shall
receive Common Stock with a value equal to the excess of the Fair Market Value
of the Shares on the date of exercise over the aggregate of (a) the Option Price
Per Share multiplied by the number of Shares and (b) the amount of any taxes
required to be withheld as a result of such exercise. 8. Agreement. Your receipt
of the Option and this Agreement constitutes your agreement to be bound by the
terms and conditions of this Agreement and the Plan.

Accompanying this Agreement are instructions for accessing the Plan and the Plan
Summary (prospectus) from the Administrator’s Internet website or HROC – Stock
Administration’s intranet website. You may also request written copies by
contacting HROC - Stock Administration at 763.514.1500.

HROC - Stock Administration, MS V235
Medtronic, Inc.
3850 Victoria Street North
Shoreview, MN 55126-2978


--------------------------------------------------------------------------------
